NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 29 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CARLA PEDERSON,                                  No. 09-35247

              Plaintiff - Appellant,             D.C. No. 3:07-cv-01429-MO

  v.
                                                 MEMORANDUM*
COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                           Submitted October 7, 2010**
                               Portland, Oregon

Before: TASHIMA, PAEZ and CLIFTON, Circuit Judges.

       Carla Pederson appeals the judgment of the district court affirming the

Commissioner's final decision that Pederson was not disabled and was not entitled

to disability benefits. We have jurisdiction under 28 U.S.C. § 1291. The district

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court's decision is reviewed de novo. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

2007). We affirm.

      Pederson first argues that the Administrative Law Judge erred by not finding

degenerative disc disease to be a "severe impairment" at step 2 of the five-step

sequential analysis used to determine whether a claimant is disabled. See 20

C.F.R. § 404.1520. This argument is unpersuasive. Pederson was never diagnosed

with degenerative disc disease by any doctor. Moreover, the ALJ’s step 2

determination made no practical difference because the ALJ did not stop after step

2, as other impairments were found severe. Pederson’s limitations were covered

by the hypothetical ultimately presented to the vocational expert.

      Pederson’s second argument, that the ALJ improperly rejected medical

source opinions from treating and examining physicians, also fails. The ALJ

satisfied the requirement to provide “specific and legitimate reasons supported by

substantial evidence in the record.” Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

1995) (internal quotations omitted). In rejecting the limitations identified by Dr.

McKellar, the ALJ noted, among other things, that those limitations had been

adopted based on Pederson’s subjective and unreliable description, that they were

not supported by objective evidence or clinical findings, and that Pederson’s own

performance during the examination in March 2006, which she desired to conclude


                                          2
quickly, demonstrated her ability to perform at a level above the described

limitations. Similarly, the ALJ gave specific and legitimate reasons for not

adopting the limitations contained in the medical source statement of Dr. Mims and

nurse practitioner Matuk stating Pederson was “not fit for employment of any

kind.” The ALJ noted that they also reported that Pederson required large doses of

medication, yet their clinical notes in February 2006 indicated that Pederson’s

condition improved when she was off the medication. Further, the limitations

appeared tied to their finding that Pederson suffered from anxiety consistent with

PTSD, but other examinations by specialists did not support such a diagnosis.

      Pederson’s third claim, that the ALJ erred in failing explicitly to discuss the

lay witness testimony of Pederson’s friend, Tiesse Keller, does not warrant

reversal. Keller’s testimony essentially repeated Pederson’s self-imposed

limitations and reports of pain. The ALJ found Pederson’s subjective complaints

not generally credible, a finding Pederson did not challenge on appeal. Keller’s

testimony did not materially add to Pederson’s own statements and did not

overcome the lack of credibility. Although the ALJ should have referenced the

testimony, the failure to discuss it was harmless because no reasonable ALJ would

have reached a different result based on that testimony. Stout v. Soc. Sec. Admin.,

454 F.3d 1050, 1056 (9th Cir. 2006).


                                          3
      Pederson’s final argument, that the vocational hypothetical was flawed for

failing to include all of her perceived impairments, fails because the ALJ may limit

a hypothetical to only those restrictions supported by substantial evidence in the

record. Bayliss v. Barnhart, 427 F.3d 1211, 1217-18 (9th Cir. 2005) (citing

Magallanes v. Bowen, 881 F.2d 747, 756-57 (9th Cir. 1989)). The additional

limitations Pederson sought to include were not supported by substantial evidence.

      AFFIRMED.




                                          4